Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-19-2022 has been entered.
 Election/Restrictions
	Claims 1-8 and 15-25 are currently pending in the application. Claims 1-8 are withdrawn as directed to non-elected invention. Therefore claims 15-25 are examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically: Amended claim 15 to describes  that the positive control comprises anti-PAD2 antibodies. Thus, applicant claims a positive control which may comprise a large genus of antibody which may bind to the PAD-2 protein or fragment thereof. Such antibody may comprise structurally diverse monoclonal antibody which bind to any number of epitopes of the PAD-2 molecule, in addition to polyclonal antibody derived from various species, and serum sample derived from normal human samples for example. Looking to these paragraphs one finds that the applicant does not describe that the kits may include a positive control containing anti-PAD antibodies as is instantly claimed.  The instant application at best describes the use of “known positive patient serum which is serially diluted and included as a standard on each plate” (00075)(0076)(0077). Section (0079) appears to concern an unrelated assay which detects citrullination of proteins by PAD2 protein enzymatic function.  Additional paragraph [0039], [0047], [0051] referenced do describe that a “reference level “sample may be utilized for performing an immunoassay of the example however this terminology is not utilized in the description of the invention claimed as a kit. Therefore, while the specification teaches utilizing known rheumatoid arthritis patient samples as autoantibody positive samples and a type of negative control derived from normal healthy sera, the claims are much broader in scope. Similarly, the claim 19 encompasses any negative control, but what is marginally taught is healthy control serum used as reference level indicators or autoantibody negative sample. Therefore, one would conclude that the specification does not provide adequate support for these new claim amendments as written.
With regards to the new claim 25, the applicant claims that “the threshold for positivity has been adjusted for relevant confounders such that the positive finding excludes the confounding clinical variables” In contrast to what is instantly claimed the applicant in the specification describes a method in which at best (0088) the positive finding level is adjusted for a number of clinical variables as indicated but not that the positive control level above the mean excludes the confounding clinical variables. In addition, in the specification one does not find any definition of what other of the genus of confounding clinical variable may be applied to positive control sample. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Damgaard (Journal of Immunological Methods, 405 (2014) 15-22)(Of Record) and further in view of Van Eyck et al. (US20150031048A1)(Of Record), Stoecker et al (US20160355565A1)(Of Record) and Drouin et al. (WO20161833310A1). Instant claim 15 describes an assay kit comprised of PAD-2 protein or fragment thereof bound to a solid substrate (capture probe) which include a positive control comprising anti-PAD2 antibodies with a “threshold for positivity “ above the mean for healthy control serum. In regards to claim 15 and new claim 24 which further limits the “threshold for positivity” to 3 standard deviations above the mean for healthy control serum. 
With respect to claim 15 , 17, 24 and 25 Damgaard and Van Eyck teach a test comprising a substrate for example an ELISA plate to which a capture probe comprising recombinant hPAD2 protein is bound (abstract; results 3.1, p.17; fig. la, pl8). Van Eyck further teaches that PAD2 protein may be included as a kit including additional components such as wash buffer and instructions for a test, such as an ELISA test, for the detection of circulating PAD2 autoantibodies in a human subject (0131, 0154). With respect to the inclusion of a positive control sample comprising anti-PAD antibodies the reference of Stoeker teaches kits for diagnosing the presence of a wide variety of autoantibodies that are emergent in the wide variety of neuroautoimmune diseases such as Multiple Sclerosis and Alzheimer’s disease (0084). Kits that are provided for detecting said autoantibodies may include “a positive control” which may be a batch of autoantibody (0106) which would comprise anti-PAD antibodies. With regards to the particular standard deviation limitations of the claim 24 , the disclosure of Damgaard, Stoecker and Van Eyck do not explicitly disclose that the positive control would be required to denote threshold for positivity which is 3 standard deviation above the mean for healthy control serum. The disclosure of Drouin describes among other assay the detection of autoantibodies in rheumatoid arthritis patients through ELISA assays (00153)(0084). Components of the ELISA kit are described in detail, such as the inclusion of HRP conjugated anti-human IgG detection reagents(00153). The disclosure of Drouin further describes that samples may be determined to exhibit reactivity that is a significant level of antibody complex above background, vs a negative control (0058) which may be obtained from a sample obtained from a healthy control subject.  Positive ELISA results for autoantibodies may correspond to a reactivity that is 3 standard deviations above the mean of a sample control (0058) (0049)(0050). As the determination of reactivity at three standard deviations above the mean is a known confidence level of positivity as determined by a normal distribution it would therefore be obvious for one to include a positive control in a kit for the detection of the presence of antibodies in a subject sample (unknown) which would results in a signal that is 3 standard deviations above the detected level of autoantibodies in a sample of a negative control sample (mean of normal serum sample for example) for the purposes of verifying internally that the kit provided is working properly, especially in the case in which one is measuring samples with unknown levels of autoantibodies to a level that requires positive samples to have reactivity greater than 3 SD above the mean of negative/normal control samples. In regards to the preamble of claim 15 which requires that the kit is for “detecting less severe or less progressive autoimmune disease” the phrase is considered an intended use statement and is therefore not a limiting element (see MPEP 2111.02).  Similarly, the instant claim 20 describes an intended use of the product which is made obvious as described above. 
Claim 18 describes that a binding reagent is included in the kit as described in claim 15. Damgaard et al teaches that microtiter ELISA plates were coated with recombinant PAD2s for the detection of anti-PAD2 antibodies in the presence of "coating buffer" as such a "binding agent" for the purposes of binding the recombinant PAD2s capture probe to the microtiter plate substrate (2.2, p16). Additionally, looking to Van Eyck, it is apparent that in such assays, the capture probe, in this case PAD2 protein or fragments thereof, may also be attached to the substrate indirectly utilizing an initial "binding reagent" that is initially bound to the solid support, which subsequently is capable of binding capture probe (0148).
With respect to claim 16 and the printed instructions, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture. See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to an old article cannot render the article patentable. In the instant case, as described above the test kit as claimed is obvious in view of Damgaard and Van Eyck, Stoecker and Drouin and is therefore "old "matter. The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statutes make no provision for patenting of an article or composition which is not, in and of itself, new. Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur. Further, In re Miller 164 USPQ 46 (CCPA 1969) and In re Gulak (CA FC) 217 USPQ 401 relate to a mathematical device and to a measuring cup respectively. In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends on said matter. Such is not the case with the instantly claimed articles. The claimed products remain fully functional absent the labeling or printed instructions for use. It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). Thus, the written instructions for use included in a kit or article manufacture constitute an "intended use" for that kit or article of manufacture. Intended use does not impart patentable weight to a product. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937,938, 136 USPQ458, 459 (CCPA 1963).
	With respect to claim 19 and the additional limitation that a negative control is included in the kit, the testing of Damgaard utilizes a negative control in the form of a mouse IgG1 “isotype control” which has no known reactivity to the rhPAD2 which is coated on the plate (fig 1). This type of negative control is an important and standard component of any testing procedure, for the purpose of validating the appropriate functioning of the assay (ELISA for instance), as the “negative control” should have little readout signal produced when the assay is run for diagnostic purposes. It would be obvious to include this component in a kit as claimed, for the purpose of convenience and standardization of the kit readouts.
	Claim 21 describes that the kit comprises reagents and/or buffers for carrying out the immunoassay. Van Eyck for instance describes that kit can comprise for instance a washing solution as such a reagent or buffer for carrying out the immunoassay. Taken together it is therefore obvious to utilize a binding reagent in the described assays for the purposes of attaching a capture probe to the surface of a substrate for subsequent downstream detection applications, and the inclusion of reagents for carrying out the assay would be included as a matter of standardization and convenience.
Claims 22 and 23 describes the solution that may be utilized to adsorb the “capture probe” in this case PAD2 protein to the substrate a concentrations greater than 100ng/ml or 1000ng/ml up to 10,000ng/ml. Figure 1 of Damgaard the authors describe that they created an ELISA assay to detect the PAD2 protein. The authors described that they tested potential antibodies to the PAD2 protein in plates coated with serial dilutions of rhPAD2 , with the figures presented showing only the comparison of binding at the coating concentration of 50ng/ml of coating buffer PAD2 protein concentration. It is obvious from this disclosure that the authors tested additional compositions of coating concentration, for example those which are less than the presented concentration (for instance 5ng/ml) and those which are greater than this concentration (for instance 500ng/ml and 5000ng/ml) as a matter of routine optimization of the assay at concentrations which would encompass the instantly claimed matter. The determination of the appropriate coating buffer concentration of analyte can be considered therefore a routine optimization procedure and in any event one which is described by Damgaard.
In regards to the claim 25 applicant describes that the threshold for positivity that has been adjusted a positive finding excludes relevant confounding clinical variables. 	As much as the cited references above make obvious the kit of claim 15, the described manipulation would be a latent property of the kit. Additionally, the description of claim 25 is a process step/variable in which one is providing manipulation to the results of the test kit provided and thus not of patentable weight for a product claim. 
Response to Arguments 35 USC § 103
In arguments (04-24-2022 and 05-19-2022) the applicant predominantly argues that the references previously cited do not teach the updated claims which comprise the use of a positive control which is 3 standard deviations above the mean of healthy control sera. The applicant further argues that the references do not teach the use of an anti-human immunoglobulin conjugate to detect a PAD-2/ antibody complex. In reply the applicant is directed to the updated rejection as indicated above the additional disclosure of Drouin describes creation of kits for the detection of autoantibody in subjects with rheumatoid arthritis for examples which comprise as a secondary detection reagent HRP-conjugated anti-human IgG secondary antibodies. The disclosure additionally describes that positive samples are indicated as such by a finding of positivity which is 3 standard deviations above the mean of a normal sample. 
Response to Arguments 35 USC § 112
In previous arguments applicant argues that the amendments to the previously rejected claim 15, for example have obviated the rejection of record. In reply applicant is directed to the new rejection presented above particularly as directed to the instant claims 15, 19 and 25.
Response to Arguments Double Patenting
The previously pending application 15945396 has been abandoned and therefore this basis for rejection of the instant application has been withdrawn.
Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644